Case: 20-1565   Document: 96     Page: 1   Filed: 03/16/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                CYWEE GROUP LTD.,
                    Appellant

                            v.

   GOOGLE LLC, SAMSUNG ELECTRONICS CO.,
  LTD., LG ELECTRONICS INC., HUAWEI DEVICE
  USA, INC., HUAWEI DEVICE CO., LTD., HUAWEI
   TECHNOLOGIES CO., LTD., HUAWEI DEVICE
 (DONGGUAN) CO., LTD., HUAWEI INVESTMENT &
 HOLDING CO. LTD, HUAWEI TECH. INVESTMENT
   CO. LTD., HUAWEI DEVICE (HONG KONG) CO.
                     LTD.,
                    Appellees

   ANDREW HIRSHFELD, PERFORMING THE
    FUNCTIONS AND DUTIES OF THE UNDER
       SECRETARY OF COMMERCE FOR
 INTELLECTUAL PROPERTY AND DIRECTOR OF
 THE UNITED STATES PATENT AND TRADEMARK
                   OFFICE,
                   Intervenor
             ______________________

                  2020-1565, 2020-1567
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2018-
 01257, IPR2018-01258.
Case: 20-1565    Document: 96     Page: 2   Filed: 03/16/2021




 2                          CYWEE GROUP LTD.   v. GOOGLE LLC



                  ______________________

                 Decided: March 16, 2021
                 ______________________

    JAY P. KESAN, DiMuroGinsberg PC, Tysons Corner,
 VA, argued for appellant. Also represented by CECIL E.
 KEY, HENNING SCHMIDT; WILLIAM D. ELLERMAN, ARI
 RAFILSON, MICHAEL W. SHORE, Shore Chan DePumpo LLP,
 Dallas, TX.

     MATTHEW A. SMITH, Smith Baluch LLP, Menlo Park,
 CA, argued for all appellees. Appellee Google LLC also rep-
 resented by ELIZABETH LAUGHTON; ANDREW BALUCH,
 Washington, DC.

     NAVEEN MODI, Paul Hastings LLP, Washington, DC,
 for appellee Samsung Electronics Co., Ltd. Also repre-
 sented by CHETAN BANSAL.

     ANDREW V. DEVKAR, Morgan Lewis & Bockius LLP,
 Santa Monica, CA, for appellee LG Electronics Inc. Also
 represented by NATALIE A. BENNETT, Washington, DC;
 JEREMY DEANE PETERSON, PV Law LLP, Washington, DC.

     KRISTOPHER L. REED, Kilpatrick Townsend & Stockton
 LLP, Denver, CO, for appellees Huawei Device USA, Inc.,
 Huawei Device Co., Ltd., Huawei Technologies Co., Ltd.,
 Huawei Device (Dongguan) Co., Ltd., Huawei Investment
 & Holding Co. Ltd, Huawei Tech. Investment Co. Ltd.,
 Huawei Device (Hong Kong) Co. Ltd. Also represented by
 BENJAMIN MAX KLEINMAN, STEVEN MOORE, San Francisco,
 CA.

    MICHAEL S. FORMAN, Office of the Solicitor, United
 States Patent and Trademark Office, Alexandria, VA, ar-
 gued for intervenor. Also represented by THOMAS W.
Case: 20-1565    Document: 96       Page: 3   Filed: 03/16/2021




 CYWEE GROUP LTD.   v. GOOGLE LLC                           3



 KRAUSE, FARHEENA YASMEEN RASHEED, MEREDITH HOPE
 SCHOENFELD.
               ______________________

  Before PROST, Chief Judge, TARANTO and CHEN, Circuit
                         Judges.
 PROST, Chief Judge.
      Google LLC (“Google”) petitioned for inter partes re-
 view (“IPR”) of claims 1 and 3–5 of U.S. Patent
 No. 8,441,438 (“the ’438 patent”) and claims 10 and 12 of
 U.S. Patent No. 8,552,978 (“the ’978 patent”), asserting
 that the challenged claims are unpatentable as obvious.
 Each of Google’s prior art combinations relied on Bach-
 mann. 1 The Patent Trial and Appeal Board (“Board”) in-
 stituted IPR and agreed with Google that the challenged
 claims would have been obvious. Google LLC v. CyWee
 Grp. Ltd., No. IPR2018–01257, Paper 87 (P.T.A.B. Jan. 9,
 2020) (“’978 Decision”); Google LLC v. CyWee Grp. Ltd.,
 No. IPR2018–01258, Paper 86 (P.T.A.B. Jan. 9, 2020)
 (“’438 Decision”). CyWee Group Ltd. (“CyWee”) appeals.
    We have jurisdiction under 28 U.S.C. § 1295(a)(4)(A).
 We affirm.
                         DISCUSSION
     CyWee raises three challenges on appeal. First, Cy-
 Wee argues that the Board erred in concluding that Google
 disclosed all real parties in interest as required by
 35 U.S.C. § 312(a)(2). Second, CyWee contends that the
 IPR proceedings should be terminated because all the rul-
 ings were made by administrative patent judges (“APJs”)
 who were unconstitutionally appointed in violation of the
 Appointments Clause, U.S. CONST. art. II, § 2, cl. 2. And
 third, CyWee argues that the Board erred in concluding



    1   U.S. Patent No. 7,089,148.
Case: 20-1565    Document: 96     Page: 4    Filed: 03/16/2021




 4                           CYWEE GROUP LTD.   v. GOOGLE LLC



 that Bachmann is analogous prior art with respect to the
 challenged patents. We address these arguments in turn.
                              I
     First, CyWee contends that the Board erred in conclud-
 ing that Google met the real-party-in-interest disclosure
 obligations of § 312(a)(2).
     We are precluded from reviewing this challenge. In
 ESIP Series 2, LLC v. Puzhen Life USA, LLC, 958 F.3d
 1378, 1386 (Fed. Cir. 2020), we concluded that “the Board’s
 § 312(a)(2) real-party-in-interest determination is final
 and non-appealable” under 35 U.S.C. § 314(d) because it
 “raises an ordinary dispute about the application of an in-
 stitution-related statute.” Id. (internal quotation marks
 omitted); see also Thryv, Inc. v. Click-to-Call Techs., LP,
 140 S. Ct. 1367, 1373–74 (2020); Cuozzo Speed Techs., LLC
 v. Lee, 136 S. Ct. 2131, 2139 (2016).
     CyWee attempts to distinguish this case from ESIP on
 the basis that here, CyWee does not specifically challenge
 the Board’s decision on institution but rather the Board’s
 denial of CyWee’s post-institution motion to terminate the
 proceedings in view of newly discovered evidence. But that
 motion amounted to nothing more than a request for the
 Board to reconsider its institution decision. The Board’s
 decision on such a request is “final and nonappealable” un-
 der § 314(d). See, e.g., Medtronic, Inc. v. Robert Bosch
 Healthcare Sys., Inc., 839 F.3d 1382, 1384–85 (Fed. Cir.
 2016); GTNX, Inc. v. INTTRA, Inc., 789 F.3d 1309, 1312
 (Fed. Cir. 2015).
     CyWee also argues that the Board erroneously denied
 CyWee additional discovery, but the additional discovery
 CyWee seeks relates solely to whether Google met its obli-
 gations under § 312(a)(2). CyWee makes no argument for
 reviewability of the Board’s discovery ruling if the Board’s
 ruling that Google met its § 312(a)(2) burden is unreview-
 able. Under these circumstances, CyWee’s challenge to the
Case: 20-1565    Document: 96       Page: 5   Filed: 03/16/2021




 CYWEE GROUP LTD.   v. GOOGLE LLC                           5



 Board’s discovery ruling is a subcomponent of its broader
 challenge to the Board’s § 312(a)(2) determination and is
 therefore similarly unreviewable.
                              II
     Next, CyWee argues that we should terminate and dis-
 miss the IPR proceedings with prejudice because the APJs
 who handled the IPR were appointed in violation of the Ap-
 pointments Clause.
     Because the APJs were constitutionally appointed as of
 the date this court issued Arthrex, Inc. v. Smith & Nephew,
 Inc., 941 F.3d 1320 (Fed. Cir. 2019), and because Arthrex
 issued before the final written decisions in this case, those
 decisions were not rendered by unconstitutional panels.
 See, e.g., Caterpillar Paving Prods. Inc. v. Wirtgen Am.,
 Inc., 957 F.3d 1342, 1342–43 (Fed. Cir. 2020); Document
 Sec. Sys., Inc. v. Nichia Corp., 813 F. App’x 599, 600
 (Fed. Cir. 2020); see also Arthrex, 941 F.3d at 1340 (ex-
 plaining that its holding extended to “cases where final
 written decisions were issued”). We therefore reject Cy-
 Wee’s Appointments Clause challenge.
                              III
     Finally, CyWee contends that substantial evidence
 does not support the Board’s conclusion that Bachmann is
 analogous art with respect to the ’978 and ’438 patents. We
 disagree.
     The Board’s conclusion stems from two key findings,
 both of which are supported by substantial evidence. First,
 the Board determined that “improving error compensation
 with an enhanced comparison method” was of “central im-
 portance” to the inventors. ’978 Decision, at 58; ’438 Deci-
 sion, at 29. This finding is supported by substantial
 evidence, including the patents’ specifications, CyWee’s
 own characterization of the patents, and expert testimony.
 See, e.g., ’978 Decision, at 56–58; ’438 Decision, at 28–29.
 Second, the Board found that Bachmann was reasonably
Case: 20-1565    Document: 96      Page: 6    Filed: 03/16/2021




 6                           CYWEE GROUP LTD.   v. GOOGLE LLC



 pertinent to this problem, as Bachmann “illustrates collec-
 tion of data from the same kinds of sensors” and “correct[s]
 for the same kinds of errors that were of concern to the in-
 ventor[s].” ’978 Decision, at 59; ’438 Decision, at 31. This
 finding is also supported by substantial evidence. See, e.g.,
 ’978 Decision, at 59–60; ’438 Decision, at 31. Accordingly,
 substantial evidence supports the Board’s conclusion that
 Bachmann is analogous art as it is “reasonably pertinent
 to the particular problem with which the inventor is in-
 volved.” In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004).
      CyWee counters that the Board’s determination is in-
 consistent with its finding that the “field of 3D Pointing
 Devices presents distinct problems that technology such as
 that disclosed in [Bachmann] cannot address.” Appellant’s
 Br. 64–65 (quoting ’978 Decision, at 54–55). But the Board
 made no such finding. Rather, the Board acknowledged
 that CyWee contended as much; the Board did not opine on
 whether that contention was correct. ’978 Decision, at 54–
 55; ’438 Decision, at 26. In any event, a reference need not
 be reasonably pertinent to every problem facing a field to
 be analogous prior art, but rather need only be “reasonably
 pertinent to one or more of the particular problems to
 which the claimed inventions relate.” Donner Tech., LLC
 v. Pro Stage Gear, LLC, 979 F.3d 1353, 1361 (Fed. Cir.
 2020).
     CyWee also argues that Bachmann “does not even ad-
 dress . . . the [essential] problem of ‘mapping’ the orienta-
 tion and movement of the 3D pointing device to a
 movement pattern on a 2D display.” Appellant’s Br. 72.
 But, as just stated, a reference need only be reasonably per-
 tinent to “one or more of the particular problems to which
 the inventions relate,” not to each and every problem facing
 the inventors. See Donner, 979 F.3d at 1359, 1361. Even
 if mapping is a “part of the relevant problem with which
 the inventors were involved,” substantial evidence sup-
 ports the Board’s analogous art determination that error
 compensation was of “central importance” to the inventors,
Case: 20-1565    Document: 96       Page: 7   Filed: 03/16/2021




 CYWEE GROUP LTD.   v. GOOGLE LLC                           7



 and that Bachmann—which relates to error compensa-
 tion—therefore “logically would have commended itself to
 the inventor’s attention.” See ’978 Decision, at 59; ’438 De-
 cision, at 31. In fact, the Board went so far as to say that
 even if mapping was a part of the relevant problem, it was
 at most “a relatively minor part” of that problem. See ’978
 Decision, at 59; see also ’438 Decision, at 30–31 (explaining
 that “mapping is not an essential part of the problem with
 which the inventors were involved”).
     Furthermore, CyWee identifies a number of purported
 differences between Bachmann and the challenged patents
 in an attempt to undermine the Board’s analogous art de-
 termination. But “a reference can be analogous art with
 respect to a patent even if there are significant differences
 between the two references.” Donner, 979 F.3d at 1361.
 “Indeed, there will frequently be significant differences be-
 tween a patent and a reference from a different field of en-
 deavor.” Id. What matters is whether these differences
 support a determination that the reference is not reasona-
 bly pertinent to a problem to which the claimed inventions
 relate. Id. We have considered CyWee’s arguments, and
 none of them disturbs our determination that substantial
 evidence supports the Board’s conclusion that Bachmann
 is analogous art with respect to the challenged patents.
                         CONCLUSION
     We have considered CyWee’s remaining arguments but
 find them unpersuasive. For the foregoing reasons, we af-
 firm the Board’s determination that the challenged claims
 would have been obvious.
                        AFFIRMED